WRIGHT, J.
Thomas and Richard Clark entered at the United States’ land office a quarter section of land. Richard died in 1814. The two first payments on the land were made in his lifetime, and probably the third — the last was paid after his death. Where funds were applied to pay either, does not appear, and so we must sup*679pose each paid his own portion. Richard left $500 or $600 worth of property at his death, which went to the possession of The,mas without any grant of administration. In 1816, after Richard’s death, :a patent issued for the land to him and Thomas. Under this patent, Thomas took the entire estate — one-half for himself — the other half as trustee for the five heirs of Richard, himself being one of the jive. After the date of the patent, Nichols and wife, Robert and Jane, three of the heirs, released their interest to Thomas, and Jane has since died without issue or administration. These releases being without acknowledgments, are defective as ■conveyances, and good as contracts. As to Mrs. Boyd, another heir, it is sought to charge her as well as the others with fraud in lying by and witnessing the progress of the improvements without ■objection. The declarations of Mrs. Boyd, in proof, are too vague to divest her of an interest in the land, and the allegation of fraud is without proof. The release of Nichols and wife is operative as a ^contract against him, and will affect his interest, though it [657 is invalid as against her for her estate. Thomas Clark has conveyed to the complainants, who are possessed and have improved.
We think the complainants have a right to be quieted in their title and to releases from Robert and Nichols and his wife. They hold the fee of one-tenth in trust for Mrs. Nichols, and one-tenth for Mrs. Boyd, which they should convey to them.
Decree that Robert and Nichols release in sixty days, and Nich■ols procure his wife to unite in a release, and if she refuse, that he compensate the plaintiff in damages. The complainants hold Mrs. Nichols’s share in trust for her, &e., if she refuse, subject to their interest in it during the life of her husband.